
	

113 SRES 206 ATS: Designating September 2013 as “National Prostate Cancer Awareness Month”.
U.S. Senate
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 206
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2013
			Mr. Sessions (for
			 himself, Mr. Cardin,
			 Mr. Crapo, Mr.
			 Wicker, Mr. Chambliss,
			 Mr. Johnson of South Dakota,
			 Mr. Shelby, Mrs. Boxer, Mrs.
			 Feinstein, Mr. Menendez,
			 Mrs. Hagan, Mr.
			 Moran, Ms. Ayotte,
			 Mr. Blunt, and Mr. King) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Designating September 2013 as
		  National Prostate Cancer Awareness Month.
	
	
		Whereas 2,500,000 families in the United States live with
			 prostate cancer;
		Whereas 1 in 6 males in the United States will be
			 diagnosed with prostate cancer in their lifetimes;
		Whereas prostate cancer is the most commonly diagnosed
			 non-skin cancer and the second most common cause of cancer-related deaths among
			 males in the United States;
		Whereas the National Cancer Institute estimates that, in
			 2013, nearly 240,000 men will be diagnosed with, and more than 29,000 men will
			 die of, prostate cancer;
		Whereas 40 percent of newly diagnosed prostate cancer
			 cases occur in males under the age of 65;
		Whereas approximately every 14 seconds, a male in the
			 United States turns 50 years old and increases his odds of developing cancer,
			 including prostate cancer;
		Whereas African-American males suffer from a prostate
			 cancer incidence rate that is up to 65 percent higher than that for white males
			 and have double the prostate cancer mortality rate than that of white
			 males;
		Whereas obesity is a significant predictor of the severity
			 of prostate cancer;
		Whereas the probability that obesity will lead to death
			 and high cholesterol levels is strongly associated with advanced prostate
			 cancer;
		Whereas males in the United States with 1 family member
			 diagnosed with prostate cancer have a 33 percent chance of being diagnosed with
			 the disease, males with 2 close family members diagnosed have an 83 percent
			 chance, and males with 3 family members diagnosed have a 97 percent
			 chance;
		Whereas only 33 percent of males survive more than 5 years
			 if diagnosed with prostate cancer after the cancer has metastasized;
		Whereas there are no noticeable symptoms of prostate
			 cancer while in the early stages, making screening critical;
		Whereas screening by a digital rectal examination and a
			 prostate-specific antigen blood test can detect the disease in the early
			 stages, increasing the chances of survival for more than 5 years to nearly 100
			 percent;
		Whereas ongoing research promises further improvements in
			 prostate cancer prevention, early detection, and treatment; and
		Whereas educating people in the United States, including
			 health care providers, about prostate cancer and early detection strategies is
			 crucial to saving the lives of males and preserving and protecting families:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 2013 as National Prostate Cancer Awareness
			 Month;
			(2)declares that
			 steps should be taken—
				(A)to raise
			 awareness about the importance of screening methods for, and treatment of,
			 prostate cancer;
				(B)to increase
			 research funding to a level that is commensurate with the burden of prostate
			 cancer, so that—
					(i)screening and
			 treatment for prostate cancer may be improved;
					(ii)the causes of
			 prostate cancer may be discovered; and
					(iii)a
			 cure for prostate cancer may be developed; and
					(C)to continue to
			 consider ways for improving access to, and the quality of, health care services
			 for detecting and treating prostate cancer; and
				(3)calls on the
			 people of the United States, interest groups, and affected persons—
				(A)to promote
			 awareness of prostate cancer;
				(B)to take an active
			 role in the fight to end the devastating effects of prostate cancer on
			 individuals, families, and the economy; and
				(C)to observe
			 National Prostate Cancer Awareness Month with appropriate ceremonies and
			 activities.
				
